Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/28/2021, with respect to claims 1, 3, 4, 15-17, and 20 have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, 15-17, and 20 has been withdrawn.
With the terminal disclaimer filed 02/12/2021 applicant has overcome rejection of claims 8-11 for double patenting. The amendment filed 01/28/2021 has overcome the double patenting rejection of claims 1 and 15
Reasons for Allowance
Claims 1-4, 6-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation of an airtight tubing having a first end coupled to the gas inlet aperture at the exterior surface of the hollow tube and a second end coupled to an inert gas source, in the context of claims 1 and 15 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The step of coupling a second end of the attachment member to an exterior surface of a container, in the context of claim 8 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 4,935,010 (Cox) discloses an apparatus for transferring fluid comprising: a cylindrical body (2) having gas inlet and outlet openings (20, 21) and an attachment member (luer connector around nozzle 8), but doesn’t disclose the limitations discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753